Title: [Fryday July 19. 1776.]
From: Adams, John
To: 


      Fryday July 19. 1776. The Board of War brought in a report, which was taken into Consideration whereupon Resolved. See the Resolutions in the Journal.
      The Committee appointed to prepare a Resolution for subjecting to Confiscation the property of the Subjects of Great Britain &c. brought in the same which was read: Ordered to lie on the Table, and that the same be taken into consideration on Monday next.
      The committee to whom the Letters from Lord Howe to Mr. Franklin &c. were referred, brought in a report, which was taken into Consideration whereupon
      Resolved That a Copy of the Circular Letters, and the declaration inclosed from Lord Howe to Mr. William Franklin, Mr. Penn, Mr. Eden, Lord Dunmore, Mr. Martin, and Sir James Wright, which were sent to Amboy by a flagg, and forwarded to Congress by General Washington, be published in the several Gazettes, that the good People of these United States may be informed, of what nature are the Commissioners, and what the terms, with expectation of which the insidious court of Britain has endeavoured to amuse and disarm them, And that the few, who still remain suspended by a hope founded either in the justice or moderation of their late King, may now, at length be convinced, that the valour alone of their Country, is to save its Liberties.
     